DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 6 is objected to because of the following informalities: “illustration” in line 3 should read –an illustration-.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“A pulse wave velocity obtaining section” in claim 1 which meets prong (A) because “section” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “section”) is modified by functional language (“pulse wave velocity obtaining” and “that obtains a pulse wave velocity”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
“A lower/upper limb blood pressure ratio obtaining section” in claim 1 which meets prong (A) because “section” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “section”) is modified by functional language (“lower/upper limb blood pressure ratio obtaining” and “that obtains a lower/upper limb blood pressure ratio”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
“A display processing section” in claim 1 which meets prong (A) because “section” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “section”) is modified by functional language (“display processing” and 
“An upstroke time obtaining section” in claim 3 which meets prong (A) because “section” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “section”) is modified by functional language (“upstroke time obtaining” and “that obtains an upstroke time”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
“A normalized pulse wave area obtaining section” in claim 3 which meets prong (A) because “section” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “section”) is modified by functional language (“normalized pulse wave area obtaining” and “that obtains a normalized pulse wave area”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For further examination, the “pulse wave velocity obtaining section” will be interpreted as a program performed by a processor (para [0058]) and all its equivalents capable of performing the claimed function.
For further examination, the “lower/upper limb blood pressure ratio obtaining section” will be interpreted as a program performed by a processor (para [0057]) and all its equivalents capable of performing the claimed function.
For further examination, the “display processing section” will be interpreted as a program performed by a processor (para [0060]) and all its equivalents capable of performing the claimed function.
For further examination, the “upstroke time obtaining section” will be interpreted as a program performed by a processor (para [0059]) and all its equivalents capable of performing the claimed function.
For further examination, the “normalized pulse wave area obtaining section” will be interpreted as a program performed by a processor (para [0059]) and all its equivalents capable of performing the claimed function.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 2 recites the limitation "the Steno-Stiffness chart" in line 3.  There is insufficient antecedent basis for this limitation in the claim. This limitation will be interpreted as meaning “the lower/upper limb blood pressure ratio”.
Claim 3 recites the limitation “in the case where the ankle brachial index (ABI) is…”. It is unclear whether this applies to the condition of “when the upstroke time (UT) is 180 milliseconds or more”, or the condition of “when the normalized pulse wave area (%MAP) is 45% or more”, or to both conditions. For examination purposes this limitation will be interpreted as applying to both conditions.
Claim 4 recites the limitation “wherein the display processing section provides a display to represent…”. It is unclear what the scope of “provides a display” is, as the display processing section is a software program and is unable to physically provide a display such as a screen. For examination purposes this limitation will be interpreted as “the display processing section displays an element representing…”.
Claim 5 recites the limitation “a plurality of measurements […] cause the lower/upper limb blood pressure ratio to transit across the first threshold”. It is unclear how the recited elements could perform active actions, such as causing a transit across a numerical threshold, and it is unclear if this is in reference to a graphical display. For examination purposes, this limitation will be interpreted as “a plurality of measurements […] cause the lower/upper limb blood pressure ratio to exceed the first threshold”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention, considering all claim elements both individually and in combination as a whole, do not amount to significantly more than a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).
Claim 1 is a claim to a process, machine, manufacture, or composition of matter and therefore meets one of the categorical limitations of 35 U.S.C. 101.  However, Claim 1 meets the first prong of the step 2A analysis because it is directed to an abstract idea, as evidenced by the claim language of “a pulse wave velocity obtaining section that obtains a pulse wave velocity that is an index representing stiffness of blood vessels of the subject, a lower/upper limb blood pressure ratio obtaining section that obtains a lower/upper limb blood pressure ratio and is an index representing clogging of blood vessels of the subject, a display processing section that performs processing to display a point representing the pulse wave velocity on a one dimensional graph when the lower/upper limb blood pressure ratio of the subject exceeds a first threshold, the first threshold being predefined, and displaying a point representing the lower/upper limb blood pressure ratio instead of the point representing the pulse wave velocity on the one dimensional graph when the lower/upper limb blood pressure ratio of the subject is the first threshold or less.” This claim language, under the broadest, reasonable interpretation, encompasses subject matter that may be performed mentally or with pen and paper.  The “sections” are interpreted under 112(f) and are generic computer elements. The generically recited computer elements do not add in meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on the computer. The claim language also meets prong 2 of the step 2A analysis because the above-recited claim language does not integrate the abstract idea into a practical application.  That is, there appears to be no tangible improvement in a technology as a result of this claimed subject matter.  Instead, the claim language just appears to be a way of displaying a progress 
With regard to the second step, the claim does not appear to recite additional elements that amount to significantly more, and thus the claim as a whole does not amount to significantly more than a judicial exception.
Additionally, the ordered combination of elements do not add anything significantly more to the claimed subject matter.  Specifically, the ordered combination of elements do not have any function that is not already supplied by each element individually.  That is, the whole is not greater than the sum of its parts.
In view of the above, independent claim 1 fails to recite patent-eligible subject matter under 35 U.S.C. 101.
Regarding claim 2, the limitations simply further limit the abstract idea of claim 1.
Regarding claim 3, the additional claim language of “an upstroke time obtaining section that obtains an upstroke time (UT) of a pulse wave in the ankle of the subject, a normalized pulse wave area obtaining section that obtains a normalized pulse wave area (%MAP) of a waveform of the pulse wave and the angle of the subject, wherein the display processing section performs processing to display a point representing the ankle brachial index (ABI) as the lower/upper limb blood pressure ratio instead of the point representing the pulse wave velocity on the one dimensional graph when the upstroke time (UT) is 180 milliseconds or more or when the normalized pulse wave area (%MAP) is 45% or more in the case where the ankle brachial index (ABI) is more than the first threshold of 0.90 and less than a second threshold of 1.00” encompasses subject matter that may be performed mentally or with pen and paper, under the broadest reasonable interpretation. The “sections” are interpreted under 112(f) and are generic computer elements. The generically recited computer elements do not add in meaningful 
Regarding claim 4, the limitations simply further limit the abstract idea of claim 2.
Regarding claim 5, the limitations simply further limit the abstract idea of claim 2.
Regarding claim 6, the limitations simply further limit the abstract idea of claim 1.

Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to mere information in the form of data or a transient signal. A program, without being stored on a memory, is not a process, machine, or manufacture because it does not exist structurally and could exist as information in the form of data, or could exist as a transient signal.
Additionally, claim 7 meets the first prong of the step 2A analysis because it is directed to an abstract idea, as evidenced by the claim language of “obtaining a pulse wave velocity that is an index representing stiffness of blood vessels of the subject, and obtaining a lower/upper limb blood pressure ratio that is an index representing clogging of blood vessels of the subject, and performing processing to display a point representing the pulse wave velocity on a one dimensional graph when the lower/upper limb blood pressure ratio of the subject exceeds a first threshold, the first threshold being predefined, and to display a point representing the lower/upper limb blood pressure ratio instead of the point representing the pulse wave velocity on the one dimensional graph when the lower/upper limb blood pressure ratio of the subject is the first threshold or less.” This claim language, under the broadest, reasonable interpretation, encompasses subject matter that may be performed mentally or with pen 
With regard to the second step, the claim does not appear to recite additional elements that amount to significantly more and thus the claim as a whole does not amount to significantly more than a judicial exception.
Additionally, the ordered combination of elements do not add anything significantly more to the claimed subject matter.  Specifically, the ordered combination of elements do not have any function that is not already supplied by each element individually.  That is, the whole is not greater than the sum of its parts.
In view of the above, independent claim 7 fails to recite patent-eligible subject matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-7 are rejected under 35 U.S.C. 103 as being obvious over US 2012/0095353 A1, hereinafter Mori, in view of NPL Document “Brachial-Ankle PWV: Current Status and Future Directions as a Useful Marker in the Management of Cardiovascular Disease and/or Cardiovascular Risk Factors”, hereinafter Tomiyama, and US 2015/0317810 A1, hereinafter Grunwald.
Regarding claim 1, Mori teaches a blood pressure pulse wave measurement apparatus (abstract) for displaying a progress stage of arteriosclerosis of a subject (output unit 4, paras [0081] and [0127]), the apparatus comprising: a pulse wave velocity obtaining section that obtains a pulse wave velocity that is an index representing stiffness of blood vessels of the subject (pulse wave measurement unit 102 and analysis processing unit 104 to calculate pulse wave analysis index representing arterial sclerosis which is stiffness, paras [0100] and [0101]; para [0128] states that the operations may be realized by executing software); a lower/upper limb blood pressure ratio obtaining section that obtains a lower/upper limb blood pressure ratio that is an index representing clogging of blood vessels of the subject (blood pressure measurement unit 106 and blood pressure index calculation unit 108 to calculate blood pressure index representing arterial stenosis which is clogging, para [0126]; para [0128] states that the operations may be realized by executing software); and a display processing section that performs processing to display a point representing the pulse wave velocity on a one dimensional graph (Fig. 8, paras [0148]-[0150], elements 91 and/or 94 display a number for the PWV which is one dimension; para [0128] states that the operations may be realized by executing software), and to display a point representing the lower/upper limb blood pressure ratio (Fig. 8, paras [0148]-[0150], elements 85 
Mori does not teach displaying a point representing the pulse wave velocity on a one dimensional graph when the lower/upper limb blood pressure ratio of the subject exceeds a first threshold, the first threshold being predefined, and displaying a point representing the lower/upper limb blood pressure ratio instead of the point representing the pulse wave velocity on the one dimensional graph when the lower/upper limb blood pressure ratio of the subject is the first threshold or less (emphasis added).
However, Tomiyama teaches a first predefined threshold for a lower/upper limb blood pressure ratio of a subject (Fig. 5, page 129, Col. 2, 3rd paragraph states a threshold for ankle brachial pressure index of <0.95, Table 2 shows a threshold for ankle brachial pressure index (ABI) of <0.90, page 139 Col. 2 to page 140 Col. 1 states a threshold for ABI of <0.90).
Grunwald teaches graphical layouts of medical data (abstract) and displaying certain relevant data instead of all data (para [0037]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Mori to display a point representing the pulse wave velocity on a one dimensional graph when the lower/upper limb blood pressure ratio of the subject exceeds a first threshold, the first threshold being predefined, and display a point representing the lower/upper limb blood pressure ratio instead of the point representing the pulse wave velocity on the one dimensional graph when the lower/upper limb blood pressure ratio of the subject is the first threshold or less (emphasis added), because of the following: Tomiyama discloses that when the ABI is under 0.90, peripheral arterial disease (a progress stage of arteriosclerosis) is ruled out and the prognostic value of the PWV is diminished, and that when the ABI is above this threshold, the PWV has prognostic value (page 139). Mori teaches displaying ABI, PWV, and a reliability score of the PWV so that a physician can 
Regarding claim 2, Mori, Tomiyama, and Grunwald teach the blood pressure pulse wave measurement apparatus according to claim 1, wherein the first threshold of an ankle brachial index (ABI) as the lower/upper limb blood pressure ratio is set to 0.90 based on the Steno-Stiffness chart (Tomiyama, Table 2, Fig. 5, page 139 Col. 2 to page 140 Col. 1).
Regarding claim 3, Mori, Tomiyama, and Grunwald teach the blood pressure pulse wave measurement apparatus according to claim 2, further comprising: an upstroke time obtaining section that obtains an upstroke time (UT) of a pulse wave in the ankle of the subject (Mori, para [0102]; para [0128] states that the operations may be realized by executing software); and a normalized pulse wave area obtaining section that obtains a normalized pulse wave area (%MAP) of a waveform of the pulse wave in the ankle of the subject (Mori, para [0102]; para [0128] states that the operations may be realized by executing software), wherein the display processing section performs processing to display a point representing the ankle brachial index (ABI) as the lower/upper limb blood pressure ratio instead of the point representing the pulse wave velocity on the one dimensional graph when the upstroke time (UT) is 180 milliseconds or more or when the normalized pulse wave area (%MAP) is 45% or more in the case where the ankle brachial index (ABI) is more than the first threshold of 0.90 and less than a second threshold of 1.00 (Tomiyama, Fig. 5, page 140, Col. 1, 1st paragraph).

Regarding claim 5, Mori, Tomiyama, and Grunwald teach the blood pressure pulse wave measurement apparatus according to claim 2, wherein when a plurality of measurements of the pulse wave velocity and the lower/upper limb blood pressure ratio cause the lower/upper limb blood pressure ratio to transit across the first threshold, the display processing section sets a scale of the one-dimensional graph so that the point representing the pulse wave velocity and the point representing the lower/upper limb blood pressure ratio gradually move in the same direction on the one-dimensional graph (Examiner’s note: this is a conditional limitation, and both Mori, Tomiyama, and Grunwald do not contain the condition of a plurality of measurements of the pulse wave velocity and the lower/upper limb blood pressure ratio causing the lower/upper limb blood pressure ratio to transit across the first threshold. Thus, the condition for the limitation is not met).
Regarding claim 6, Mori, Tomiyama, and Grunwald teach the blood pressure pulse wave measurement apparatus according to claim 1, wherein the display processing section performs processing to display an illustration representing a state of blood vessels according to the progress stage of arteriosclerosis in addition to the one dimensional graph (Mori, Fig. 8 or alternatively, Fig. 9 shows an illustration representing a state of blood vessels).

Regarding claim 7, Mori teaches a program (para [0128] states that the operations may be realized by executing software) for causing a computer to perform a method of displaying a progress 
Mori does not teach displaying a point representing the pulse wave velocity on a one dimensional graph when the lower/upper limb blood pressure ratio of the subject exceeds a first threshold, the first threshold being predefined, and displaying a point representing the lower/upper limb blood pressure ratio instead of the point representing the pulse wave velocity on the one dimensional graph when the lower/upper limb blood pressure ratio of the subject is the first threshold or less (emphasis added).
However, Tomiyama teaches a first predefined threshold for a lower/upper limb blood pressure ratio of a subject (Fig. 5, page 129, Col. 2, 3rd paragraph states a threshold for ankle brachial pressure index of <0.95, Table 2 shows a threshold for ankle brachial pressure index (ABI) of <0.90, page 139 Col. 2 to page 140 Col. 1 states a threshold for ABI of <0.90).
Grunwald teaches graphical layouts of medical data (abstract) and displaying certain relevant data instead of all data (para [0037]).
when the lower/upper limb blood pressure ratio of the subject exceeds a first threshold, the first threshold being predefined, and display a point representing the lower/upper limb blood pressure ratio instead of the point representing the pulse wave velocity on the one dimensional graph when the lower/upper limb blood pressure ratio of the subject is the first threshold or less (emphasis added), because of the following: Tomiyama discloses that when the ABI is under 0.90, peripheral arterial disease (a progress stage of arteriosclerosis) is ruled out and the prognostic value of the PWV is diminished, and that when the ABI is above this threshold, the PWV has prognostic value (page 139). Mori teaches displaying ABI, PWV, and a reliability score of the PWV so that a physician can make a more accurate diagnosis by not only considering the ABI and PWV, but considering the reliability of the PWV. It would have been a simple substitution of one element (Mori’s reliability score) for another (Tomiyama’s ABI threshold for PWV prognostic value) for the predictable result of being able to assign importance and prognostic value to ABI and PWV for a more accurate diagnosis. It also would have been obvious to display a point representing the lower/upper limb blood pressure ratio instead of the point representing the pulse wave velocity in order to display only relevant features of data, use a smaller screen to display the relevant data, and display the relevant data in a simplified way to use a smaller layout and screen real estate (Grunwald, para [0037]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456.  The examiner can normally be reached on M-F 7:30a-4:30p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.W./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791